UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6481


STEPHEN MCLEES,

                  Plaintiff – Appellant,

          v.

DR. MOJA, Physician/Jail Doctor,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00195-JCC-TCB)


Submitted:   May 10, 2012                     Decided:   May 25, 2012


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen McLees, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen     McLees      appeals     the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed    the     record    and     find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      McLees    v.    Moja,   No.     1:12-cv-00195-JCC-TCB       (E.D.   Va.

Mar. 7, 2012).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court      and   argument     would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                          2